DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 1, 2022 has been entered. Claims 1-8, 22-29, and 31 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed May 16, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kirillin et al. (US 20130159195 A1; already of record in IDS; hereinafter Kirillin) in view of Hurley (US 20150095219 A1; hereinafter Hurley), and in further view of Nadella et al. (US 20160260097 A1; hereinafter Nadella).
With respect to claims 1 and 22:
Kirillin teaches A method for transmitting a transaction message from a transaction device having a transaction device identifier, the method comprising: (See at least Kirillin: Abstract)
A transaction device comprising: (See at least Kirillin: Abstract)
a processor; and (See at least Kirillin: [0033] & [0036]-[0038])
a memory storing computer-readable code, which when executed by the processor, causes the transaction device to perform operations including: (See at least Kirillin: [0032] & [0038])
encrypting, [at a transaction device], a transaction device identifier; (By disclosing, a symmetrical key is used in generation of an encrypted banking message having banking operation data related to a transaction desired by the client. In addition, the authentication factors include a first and a second authentication factor, such as a unique client device identifier (Device ID) and a secret key (SK), which may be used for encryption of further communications among the server 404 and the mobile device 402. See at least Kirillin: [0046] & [0056])
generating, at the transaction device, a transaction message for a transaction system, wherein the transaction message ... comprises a first data field configured to hold the transaction device identifier and a second data field configured to hold supplementary data; and (As stated above, and by further disclosing, the hash function (code generator in the mobile device) combines an encrypted message having transactional data or banking operations data (second data field) to instruct the transaction requested by the mobile device 402, and also combines the SK and the RAND (first data field). See at least Kirillin: [0059]-[0061] & [0058])
sending the transaction message to a transaction processing system, ... (By disclosing, the hash function is then communicated to the banking server 404 with an encrypted message having the transaction request instructions and also with the unique client device identifier. See at least Kirillin: [0059])
wherein the generating the transaction message further comprises: ...
inserting the encrypted transaction device identifier in the second data field of the transaction message. (By disclosing, the hash function (code generator in the mobile device) combines an encrypted message having transactional data or banking operations data (second data field) to instruct the transaction requested by the mobile device 402, and also combines the SK and the RAND (first data field). See at least Kirillin: [0059]-[0061] & [0058])
However, Kirillin does not teach explicitly ...encrypting, at a transaction device, a transaction device identifier, and ...the transaction message is formatted according to an EMV standard.
Hurley, directed to initiation of online payments using an electronic device identifier and thus in the same field of endeavor, teaches 
encrypting, at a transaction device, a transaction device identifier; (By disclosing, process 600 may include device 100 generating, encrypting, and transmitting commercial entity credential data 665 for use by commercial entity subsystem 400. Also, the SE credential data 665 may include all data necessary to make a payment with that credential, such as, for example, a primary account number (e.g., an actual F-PAN or a virtual D-PAN), a card security code (e.g., a card verification code ("CVV")), expiration date, name associated with the credential, and/or the like. See at least Hurley: [0068], [0066] & [0062]; Fig. 1)
...wherein the transaction message is formatted according to an EMV standard (By disclosing, process 600 may be configured to provide a virtualized tunnel between the secure element of payment device 100 and merchant subsystem 200 that may transport a highly secure, EMV ("Europay, MasterCard, Visa") standard-level (e.g., "Chip and PIN") data set of credential data for use in a financial transaction. See at least Hurley: [0079] & [0076])
...generating, at the transaction device, a temporary device identifier which does not identify the transaction device; (As stated above, and by further disclosing, some other number that may be generated by a manufacturer of device 100 and accessible to its user, e.g., a temporary payment device identifier of step 609 b. See at least Hurley: [0079], [0085] & [0061]-[0062])
inserting the temporary device identifier in the first data field of the transaction message in place of the transaction device identifier; and (As stated above, and by further disclosing, temporary device identification information may be generated and used in place of device identification information 119 for defining such payment device ID data 660, and for use as a replacement for device identification information 119 in defining payment device ID data 660. See at least Hurley: [0061]-[0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication of devices teachings of Kirillin to incorporate the initiation of online payments using an electronic device identifier teachings of Hurley for the benefit of using a device identifier to conduct a payment. (See at least Hurley: [0004]-[0005])
However, Kirillin and Hurley do not teach explicitly inserting the temporary device identifier in the first data field of the transaction message.
Nadella, directed to assignment of transactions to sub-accounts in payment account system and thus in the same field of endeavor, teaches 
inserting the temporary device identifier in the first data field of the transaction message in place of the transaction device identifier; and (By disclosing, information that identifies the specific account for use in the current transaction may reside in a field other than the payment account number field. A similar process may be applied to a device identification number assigned to the payment-enabled mobile device. See at least Nadella: [0015]-[0016] & [0003])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kirillin and Hurley to incorporate the assignment of transactions to sub-accounts in payment account system teachings of Nadella for the benefit of a transaction authorization request message including dynamically modified and encrypted account and device identifiers. (See at least Nadella: [0017])
With respect to claims 2 and 23:
	Kirillin, Hurley, and Nadella teach the method of claim 1, and the transaction device of claim 22, as stated above.
 Kirillin further teaches wherein the transaction message comprises a third data field, and 
wherein the generating the transaction message further comprises providing data at least in part identifying a cryptographic key associated with the encryption of the transaction device identifier in the third data field. (As stated above with respect to claim 1, and by further disclosing, the hash function combines an encrypted message having transactional data or banking operations data to instruct the transaction requested by the mobile device 402, and also combines the SK (cryptographic key) and the RAND. See at least Kirillin: [0059])
With respect to claims 3 and 24:
	Kirillin, Hurley, and Nadella teach the method of claim 2, and the transaction device of claim 23, as stated above.
 	Kirillin further teaches wherein the cryptographic key is generated at least in part using further data different from the transaction device identifier. (By disclosing, in response to the client device signing on to a log-in screen or attempting to access secured content, conduct a transaction with an account, or some communication request, the banking server 306 generates authentication factors, such as a secret key (SK), a unique client device identifier (Device ID) and a random code to initiate authentication of the client device 302. See at least Kirillin: [0047] & [0034])
With respect to claims 4 and 25:
	Kirillin, Hurley, and Nadella teach the method of claim 3, and the transaction device of claim 24, as stated above.
 	Kirillin further teaches wherein the cryptographic key is generated further using a value uniquely associated with the transaction device identifier. (By disclosing, the secret key is generated in response to a request from the user over a mobile device. Therefore, the secret key is associated with the device or device identifier. See at least Kirillin: [0034] & [0047])
With respect to claims 5 and 26:
	Kirillin, Hurley, and Nadella teach the method of claim 1, and the transaction device of claim 22, as stated above.
Hurley, in the same field of endeavor, teaches 
wherein the generating the temporary device identifier further comprises: 
generating the temporary transaction device identifier at least in part using further data, which is different from the transaction device identifier. (By disclosing, prior to providing payment device ID data 660 to merchant subsystem 200 at step 610 (e.g., by using device identification information 119 of payment-enabled device 100), temporary device identification information may be generated and used in place of device identification information 119 for defining such payment device ID data 660 (e.g., so as to add an additional layer of security to process 600). See at least Hurley: [0061]-[0062], [0079] & [0085])
With respect to claims 6 and 27:
	Kirillin, Hurley, and Nadella teach the method of claim 3, and the transaction device of claim 24, as stated above.
 	Kirillin further teaches further comprising receiving the further data from the transaction processing system. (By disclosing, upon receiving an input 216 that includes a transaction request such as reviewing a history, balance or conducting banking operations involving banking products (e.g., checking, billing, loans, finance, etc.), a random number is generated by the code generator 210, which is communicated to the client device 202 and operates as a variable to a different code function on the client device 202. Therefore, the value or further data is associated with banking products, that is, transaction processing system. See at least Kirillin: [0045])
With respect to claims 7 and 28:
	Kirillin, Hurley, and Nadella teach the method of claim 3, and the transaction device of claim 24, as stated above.
 	Kirillin further teaches wherein, for a given transaction, at least part of the further data is specific to the given transaction. (As stated above, the variable is also specific to a transaction such as banking operations involving banking products. See at least Kirillin: [0045])
With respect to claims 8 and 29:
	Kirillin, Hurley, and Nadella teach the method of claim 1, and the transaction device of claim 22, as stated above.
 	Hurley, in the same field of endeavor, further teaches wherein the transaction device identifier comprises data indicative of a primary account number of a financial instrument. (As stated above with respect to claim 1, the SE credential data 665 may include all data necessary to make a payment with that credential, such as, for example, a primary account number (e.g., an actual F-PAN or a virtual D-PAN), a card security code (e.g., a card verification code ("CVV")), expiration date, name associated with the credential, and/or the like. See at least Hurley: [0068])

Response to Arguments
In response to applicant’s argument that Kirillin does not describe that the secret key SK and the RAND are inserted in the data field which, according to the EMV standard, is expected to contain the unique client device identifier, and inserting the unique client device identifier in the data field which is not supposed to contain the unique client device identifier, per the EMV standard, it is noted that Hurley and Nadella teach that a temporary transaction device identifier may be generated and replace the transaction device identifier in the supposed data field in the message. Organizing data field according to the EMV standard is obvious and also taught by Hurley. See at least Hurley: [0061]-[0062] & [0079] and Nadella: [0015]-[0017]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malecki et al. (EP2365469A1) teaches method for performing payment transaction using personal mobile device and arrangement for personal mobile device, including EMV and a telephone number of the subscriber IMSI (International Mobile Subscriber Identity) assigned to the card, and a temporarily assigned number changed during the session TMSI (Temporary Mobile Subscriber Identity), to ensure privacy of the subscriber.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685  

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685